Exhibit 99.1 Ironclad Performance Wear Reports Fourth Quarter and Fiscal Year 2011 Results Company Reports Record Sales and Earnings, Exceeding Previous Guidance LOS ANGELES, CA – February 29, 2012 – Ironclad Performance Wear Corporation (ICPW:OB), the recognized leader in high-performance task-specific work gloves, announced today financial results for the fourth quarter and fiscal year ended December 31, 2011. Fourth Quarter 2011 Results The Company reported net sales for the fourth quarter of 2011 of $7.68 million, an increase of 34.9% percent from the fourth quarter 2010 of $5.70 million. Gross profit increased 30.6% to $2.66 million, or 34.6% of net sales, compared to $2.04 million, or 35.7% of net sales in the fourth quarter of 2010. Operating expenses as a percent of net sales increased to 24.8%, or $1.91 million, compared to 24.4% of net sales, or $1.39 million during the same period last year. Net Income from operations increased 16.2% to $752,679 compared to $647,692 during the same period in 2010.This continuing growth in Net Income from operations reflects the efficiencies and scalability of Ironclad’s business model. Net income increased to $605,856, or $0.01 per share, in the fourth quarter 2011, compared to $597,140, or $0.01 per share, in the same period last year. “As evidenced by Ironclad’s financial results, the fourth quarter was exceptional on virtually all fronts – sales, operating leverage and profitability” said Scott Jarus, Chairman and CEO of Ironclad.“While we saw downward pressure on our gross margins caused by increases in big box retailer and international sales, these were more than off-set by significant increases in sales volume and continued growth in Ironclad’s industrial distribution channel”. Fiscal 2011 Year-End Results Full-year net sales for 2011 were $21.4 million, representing a 42.7% increase from the 2010 net sales of $15.0 million. Gross profit increased 34.5% to $8.0 million or 37.2% of net sales in 2011, compared to $5.9 million, or 39.5% of net sales for full-year 2010. Operating expenses as a percent of net sales decreased to 30.4%, or $6.5 million, compared to 36.3% of net sales, or $5.4 million for full-year 2010. Net Income from operations increased 204% to $1.46 million compared to a Net Income from operations of $479,169 for fiscal year 2010. Net Income for 2011 increased to $1.1 million, representing a 207% growth when compared to a Net Income of $365,577 in the prior year.As a result, the Company had positive earnings per share of $0.02. Mr. Jarus added, “Not to overstate the point, but 2011 was an exceptionally successful year for Ironclad.The strength of the Ironclad brand, representing quality, innovation, performance and value, has drawn customers to our products and enabled us to not only grow business with our existing customers, but to add entirely new distribution channels, such as those in the retail automotive sector.” Guidance for 2012 Ironclad expects that its Net Sales for 2012 will increase by 15% to 20%, to approximately $24.6 million to $25.7 million.EBITDA, which also includes non-cash stock option expense (i.e. Earnings Before Interest, Taxes, Depreciation, Amortization and ASC 718 stock option expense) will be between approximately $2.0 million to $2.4 million, or a 19% to 42% increase from 2011.Earnings per share will marginally increase.This guidance is based upon organic growth only, and does not contemplate any acquisition opportunities which, if identified and concluded, are expected to be accretive to this 2012 guidance on both a Net Sales and Net Income basis. Mr. Jarus concluded, “Our financial results for 2011 demonstrated the Company’s ability to leverage its brand, innovative products and expertise for growth and profitability.We realize that this guidance would imply a slower growth than what was experienced in 2011, but at this early stage in the year – when buyers are still making decisions regarding placement opportunities for later this year – we do not yet have sufficient visibility to expect a higher growth rate.That being said, there are significant market opportunities ahead for the Company, including Ironclad’s entry into the outdoor sporting goods market through our Realtree and Coleman branded gloves; and the continued growth seen with Ironclad’s existing customers.In addition, we expect our most technical gloves, such as the KONG (oil & gas) glove line, to experience continued market expansion around the world.” Conference Call Ironclad Performance Wear will hold a conference call to discuss 2011 financial results on Wednesday, February 29th, at 1:30 p.m. Pacific Time (4:30 p.m. Eastern Time).To participate in the conference call, interested parties should dial (877) 941-4774 ten minutes prior to the call.International callers should dial 1+ (480) 629-9760. If you are unable to participate in the live call, a replay will be available from February 29th at 7:30 p.m. Eastern Time through 11:59 p.m. Eastern Time on March 14, 2012.To access the replay, dial (877) 870-5176 (passcode: 4514618). International callers should dial 1+ (858) 384-5517 and use the same passcode. In addition, the conference call will also be broadcast live over the Internet and can be accessed at www.ironclad.com. For those unable to participate during the live broadcast, the Webcast will be archived on this site through March 14, 2012. The Company's financial results will be posted online at www.ironclad.com once they are publicly released. About Ironclad Performance Wear Corporation Ironclad Performance Wear is a leader in high-performance task-specific work gloves.It created the performance work glove category in 1998, and continues to leverage its leadership position in the safety, construction and industrial markets through the design, development and distribution of specialized task-specific gloves for industries such as oil & gas extraction; automotive; and police, fire, first-responder and military. Ironclad engineers and manufactures its products with a focus on innovation, design, advanced material science and durability. Ironclad's gloves and apparel are available through industrial suppliers, hardware stores, home centers, lumber yards, and sporting goods retailers nationwide; and through authorized distributors in North America, Europe, Australia and Asia. Built Tough for the Industrial Athlete™ For more information on Ironclad, please visit the Company's Website at www.ironclad.com. Information about Forward-Looking Statements This release contains "forward-looking statements" that include information relating to future events and future financial and operating performance. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which that performance or those results will be achieved. Forward-looking statements are based on information available at the time they are made and/or management's good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause these differences include, but are not limited to: fluctuations in demand for Ironclad's products, the introduction of new products, Ironclad's ability to maintain customer and strategic business relationships, the impact of competitive products and pricing, growth in targeted markets, the adequacy of Ironclad's liquidity and financial strength to support its growth, and other information that may be detailed from time-to-time in Ironclad's filings with the United States Securities and Exchange Commission. Examples of such forward looking statements in this release include statements regarding guidance about and achievement of financial goals and performance for 2012, increasing interest and sales of Ironclad’s products, market opportunities presented by new products and/or customers and Ironclad’s profitability in 2012.For a more detailed description of the risk factors and uncertainties affecting Ironclad, please refer to the Company's recent Securities and Exchange Commission filings, which are available at www.sec.gov. Ironclad undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Information about Non-GAAP Financial Measures This release contains disclosure regarding the non-GAAP financial measure “EBITDA, which also includes non-cash stock option expense (i.e. Earnings Before Interest, Taxes, Depreciation, Amortization and ASC 718 stock option expense).”The Company believes that disclosure regarding EBITDA, which also includes non-cash stock option expense, as a supplemental measure of performance improves the transparency of the Company’s disclosures.This non-GAAP financial measure is not a substitute for GAAP financial results, and should only be considered in conjunction with the Company’s financial information that is presented in accordance with GAAP. Contacts Scott Jarus, CEO scottj@ironclad.com (310) 643-7800 x120 Lorna Miller, Media Relations lornam@ironclad.com (310) 496-0939 Ironclad Performance Wear Corp. CONSOLIDATED BALANCE SHEETS December 31, 2011 December 31, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable net of allowance for doubtful accounts of $37,000 and $130,000 Due from Factor Inventory net of reserve of $460,000 and $220,000 Deposits on Inventory Prepaid and other Total current assets Property, Plant and Equipment Computer equipment and software Vehicle Office equipment and furniture Leasehold improvements Less: accumulated amortization ) ) Total property, plant and equipment Other Assets Trademarks, net of accumulated amortization of $31,915 and $24,762 Deposits Total other assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Line of credit Total current liabilities Total Liabilities Stockholder's Equity Common stock, $.001 par value; 172,744,750 shares authorized; 74,550,754 and 72,951,185 shares issued and outstanding at December 31, 2011 and 2010, respectively Additional paid In capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ Ironclad Performance Wear Corp. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, 2011 Three Months Ended December 31, 2010 Twelve Months Ended December 31, 2011 Twelve Months Ended December 31, 2010 REVENUES Net sales $ COST OF SALES Cost of sales GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Research and development Purchasing, warehousing and distribution Depreciation and amortization Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) Interest income 50 32 89 73 Other income(expense), net - ) ) Unrealized gain (loss) on financings activities - - - ) Loss on disposition of equipment ) - ) - Total Other Income(Expense), Net ) NET INCOME (LOSS) BEFORE INCOME TAXES PROVISION FOR (BENEFIT FROM) INCOME TAXES - NET INCOME (LOSS) $ NET INCOME (LOSS) PER COMMON SHARE Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted
